DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the Amendment filed November 26, 2021 wherein claim 11 was amended and claim 12 cancelled.
Claims 11 and 13-17 are pending and examined below.
In view of the amendment to the drawing, the objection to the drawings is withdrawn as moot.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 11, 13, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over AGC Inc., WO2019142790 (hereafter AGC), discussed with reference to the machine translation of the description provided with the previous office action,  in view of Kitagawa Elaborate Mach., JP2001334574 (hereafter Kitagawa), discussed with reference to the attached machine translation of the description thereof.

Regarding claim 11, AGC teaches a method of producing a long laminate that includes a metal foil layer in contact with and thus supported by a fluororesin layer and a heat-resistant resin layer (paras [0001] and [0006]-[0007]).  At para [0019], AGC teaches that the metal layer may be a copper foil.  Figs. 3-5 illustrate methods of manufacturing the laminate; see description of methods of producing the laminate at paras [0060]-[0061] and [0090].
With reference to Figs. 1 and 2 described at para [0016], the method of AGC includes providing a laminate 10 that includes a metal layer 12 that may be a thin copper foil (para [0019]).  A poly-based film of AGC described as a multi-layer resin layer at para [0021], that supports the metal layer 12, includes at least a heat resistant layer 16 may contain polyimide (paras [0041]-[0044]) and the fluororesin layer 14 may include polytetrafluoroethylene (PTFE) (paras [0030]-[0033]).
Regarding the claim limitation of the poly-based film having an adhesive applied to a surface of the poly-based film, AGC does not explicitly teach applying a separate or discrete adhesive to a surface of a film that already contains polyimide and PTFE.  However, the outer fluororesin layer of the film is adhesive, AGC teaching the New Wrinkle v. Marzall, 93 USPQ 92; New Wrinkle v. Watson, 96 USPQ 436).  
Regarding the step of thermally treating the thin copper foil and the poly-based film along their respective lengths, followed by thermally attaching the foil and film using the applied adhesive, see para [0090] of AGC teaching placement of an infrared heater between materials to be laminated, upstream of the laminating rolls, to preheat both of the materials to improve adhesion and reduce wrinkles; also see para [0089] teaching of preheating a polyimide substrate immediately after unwinding to suppress void defects at the time of lamination.  Para [0061] teaches the materials being lamented between a pair of rolls may be a metal foil and the fluororesin/heat-resistant film, the outer adhesive fluororesin layer and the metal foil being in contact, thus teaching the attachment is provided by the adhesive component of the fluororesin; see Fig. 4 and thermally attaching the foil and film.  
At para [0090], AGC states its infrared heater is for the purpose of improving adhesiveness and “to preheat the base materials within a range in which wrinkles do not worsen.”  In view of these teachings, an implicit teaching of AGC is the use of an infrared heater that is “adjustable” in some manner,  i.e., having the capability of increasing or decreasing the amount of heat applied to the materials being laminated to result in a desired adhesiveness and a “range” in which wrinkles do not worsen.   Also, regarding the limitation previously in claim 12 of guiding the thin copper foil and the poly-based film over respective static heating elements, AGC at para [0090] teaches an infrared heater between the two substrates, thus teaching a static heating element for the metal foil.  As discussed above, a polyimide film may be preheated using a separate (i.e., respective) static, infrared heater located after the polyimide film unwinding roll (para [0089]).  
AGC is silent as to the new limitation of wherein an amount of heat applied by the heating elements is varied based on a thickness of the thin copper foil.    
Kitagawa teaches apparatus and methods for attaching a plastic film (that may be polyimide - see para [0005], page 3, line 116) to a copper foil sheet by hot roll pressing (paras [0001]-[0002]).  In particular, Kitagawa is directed, like AGC discussed above, to the problem of wrinkling of a thin copper foil sheet as it is unwound, heated and attached to a plastic film (para [0003]).  Kitagawa describes the problem as that of the copper foil being subjected to thermal expansion or air entrapment (para [0003]).  Kitagawa solves this problem in part by providing its apparatus with a far-infrared heater static heating element) for preheating the foil before thermally attaching the foil to the plastic sheet (para [0005] at page 3).  Kitagawa describes its preheating device as having a plurality of radiant heat sources arranged at a gap distance from the foil sheet wherein heating is gradually increased from upstream to downstream in order to provide a controlled thermal expansion of the foil sheet in advance of attachment with a plastic film (para [0005] at pages 3-4; para [0006]; and para [0013] teaching cooperation between the preheater and temperatures sensors to adjust heat applied to copper foil sheets).  Although a thickness of the copper foil sheets is not explicitly discussed in Kitagawa, thermal expansion is an increase in volume of a material as temperature increases, thus copper foil length, width and thickness are variables necessary for assessment and adjustment of the amount of heat applied by the preheater of Kitagawa.    
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the method of AGC to incorporate the copper foil thermal treatment method and associated apparatus taught in Kitagawa for applying heat so that the copper foil experiences controlled thermal expansion prior to attachment of the foil with the plastic film, for the advantage of reducing wrinkles as taught by Kitagawa. 

Regarding claims 13, 15 and 17, AGC at para [0090] teaches cleaning using an adhesive roll (i.e., a roll having tack) for the purpose of removing foreign matter (i.e., debris) and using a static eliminator (i.e., device for electrostatically removing particulates) because the fluorine layer may attract foreign substances. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over AGC/Kitagawa as applied to claims 11 and 13 and further in view of Fukada, US 2015/0123008 (hereafter Fukada).
AGC/Kitagawa is silent as to the claim 14 recitation of the cleaning comprises applying a stream of neutrally charged air over portions of one or both of the thin copper foil and the poly-based film.  Fukada teaches an ion generator for generating air ions used for neutralizing and eliminating static electricity from an electrically-charged object, such as a jig used for assembly parts and packaging film made of a plastic material (para [0001]).  A discharge electrode according to Fukada performs a turning motion that allows for generated air ions to be transported to a wide area of an object to be electrically neutralized, improving ionizing efficiency (para [0011]).  The motion of the electrode is in a crossing direction with respect to air flow in an air supply channel, therefore air ions discharged from the air outlet (i.e., stream of neutrally charged air) are homogeneously distributed in a wide area, the electrode of Fukada also reducing dust emission (paras [0012]-[0015]).  See Fig. 1 and paras [0041]-[0044] describing a bar type ionizer useful for blowing air ions toward a thin packaging film 10 being fed by rollers 21 and 22.   
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the method of cleaning and reducing static electricity according to AGC/Kitagawa to include the particular apparatus of Fukada for the advantages taught in Fukada, including the benefit of eliminating static electricity over a wide area of a plastic film.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over AGC/Kitagawa as applied to claims 11, 13 and 15 and further in view of Advanced Copper Foil Inc., WO 2017/185163 published November 2, 2017 (hereafter Advanced Copper Foil).
AGC/Kitagawa is silent as to the claim 16 recitation that the adhesive take-up roller is a silicon roller.  Advanced Copper Foil teaches a method of making a supported copper foil (Abstract and Fig. 8) wherein a thin copper foil is attached to a poly-based film (PET) using a laminating machine 600 (Fig. 6) or 700 (Fig. 7).  At paras [0059]-[0060], Advanced Copper Foil teaches the laminating machine may include cleaners 606 and 608 for cleaning the film and foil prior to the attaching step that may be in the form of adhesive take-up rollers which have a tack for removing debris.  Paras [0059], [0060] and [0067] teach the rollers may be silicone rollers.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the method of AGC/Kitagawa to provide its adhesive rollers as silicone rollers as taught by Advanced Copper Foil as a predictable, adequate roller material for performing cleaning steps according to the method of AGC.     It has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. MPEP 2141 discussing KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-416, 82 USPQ2d 1385, 1395 (2007).

Response to Arguments
Applicant’s arguments with respect to claim 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L SCHALLER whose telephone number is (408)918-7619. The examiner can normally be reached Monday-Friday 8 - 4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA L SCHALLER/Primary Examiner, Art Unit 1746